DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because of the following informalities:  Claim 1 recites "cause the one or more processors to, in response to, to generate a depth map" in line 5, which appears to contain typographical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata (US 2011/0216213) in view of Buslaev et al. (US 2021/0352262; hereinafter "Buslaev").
Regarding claim 1, Kawahata discloses A system for generating a ground plane of an environment ("a floor surface can be accurately detected," para. 19), comprising: one or more processors; a memory communicably coupled to the one or more processors (implicit in any computing system) and storing: a depth system including instructions that when executed by the one or more processors cause the one or more processors to, in response to, to generate a depth map ("generating a range image," para. 41) and an image module including instructions that when executed by the one or more processors cause the one or more processors to: define in the depth map a plurality of polygons ("converted three-dimensional data corresponding to three vertices of the small triangle of interest," para. 14); for each polygon generate a surface normal ("computing a normal vector for each of three small triangles," para. 14); and extract a ground plane from the surface normal for each polygon (e.g. paras. 58-65 describe the "Plane Candidate Search" and "Plane Determination" using the extracted surface normals).
Kawahata does not disclose generating the depth map by: receive at least one monocular image; process the at least one monocular image according to a depth model.
In the same art of identifying objects using depth data, Buslaev teaches generating a depth map by: receive at least one monocular image; process the at least one monocular image according to a depth model ("The depth estimation model may take the image frame as input and output a depth map as output," para. 5; "the depth estimation model generates a depth map for an image … (e.g., monocular or stereo methods)," para. 85).
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to apply the teachings of Buslaev to Kawahata.  The motivation would have been "to provide an accurate sense of depth" (Buslaev, para. 65).  Additionally, Buslaev discloses "In some embodiments, the trained depth estimation model is used in combination with a LIDAR system" (para. 86), which would allow for the teachings of Buslaev to be used in combination with the range image camera of Kawahata in order to increase the accuracy of the resulting range/depth measurements.
Regarding claim 2, the combination of Kawahata and Buslaev renders obvious wherein the plurality of polygons comprises a plurality of triangles ("converted three-dimensional data corresponding to three vertices of the small triangle of interest," Kawahata, para. 14).
Regarding claim 3, the combination of Kawahata and Buslaev renders obvious wherein each surface normal is generated using a cross product of the triangle ("the cross product of two vectors respectively corresponding to two sides (A1A2, A1A3) of the small triangle TS1 as a normal vector," Kawahata, para. 56).
Regarding claim 4, the combination of Kawahata and Buslaev renders obvious wherein extracting the ground plane includes identifying a plurality of surface normals facing substantially the same direction ("deriving the cross products of all pairings (6 in total) of the normal vectors of the four small triangles … the magnitudes of the cross products is less than or equal to the first threshold, a single large triangle … is determined to be a plane candidate," Kawahata, paras. 58-59; a small cross product of two vectors indicates that the vectors are facing substantially the same direction).
Regarding claim 5, the combination of Kawahata and Buslaev renders obvious wherein substantially the same direction includes an upward direction (Kawahata does not exclude any directions in the "substantially the same direction" calculation, therefore an upward direction would be included).
Regarding claim 6, the combination of Kawahata and Buslaev renders obvious wherein the depth model comprises a neural network ("the depth estimation model may be learned using supervised neural networks," Buslaev, para. 83; see claim 1 for motivation to combine).
Regarding claim 7, the combination of Kawahata and Buslaev renders obvious wherein the neural network is self-supervised ("the depth estimation model is trained using a self-supervised training method," Buslaev, para. 84; see claim 1 for motivation to combine).
Regarding claims 8-14, they are rejected using the same citations and rationales set forth in the rejections of claims 1-7, respectively.
Regarding claims 15-19, they are rejected using the same citations and rationales set forth in the rejections of claims 1-5, respectively.
Regarding claim 20, it is rejected using the same citations and rationales set forth in the rejections of claims 6 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan McCulley whose telephone number is (571)270-3754. The examiner can normally be reached Monday through Friday, 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN MCCULLEY/Primary Examiner, Art Unit 2611